945 F.2d 410
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jesse Lee WASHINGTON, Petitioner-Appellant,v.B.W. BUNNELL, Respondent-Appellee.
No. 89-15748.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1991.*Decided Sept. 25, 1991.

Before PREGERSON, BRUNETTI and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Jesse Lee Washington, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas corpus petition.   We review de novo.   Norris v. Risley, 878 F.2d 1178, 1180 (9th Cir.1989).


3
In an unpublished order entered on March 8, 1989, the district court considered the issues Washington raises on appeal.   We affirm the denial of the petition based on the analysis set forth in the district court's thorough and well-reasoned order.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Washington's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3